 



Exhibit 10.33
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December
1, 2004 is between Stonepath Logistics International Services, Inc., a
Washington corporation, with a place of business at 1930 Sixth Avenue South, 2nd
Floor, Seattle, Washington, 98134 (the “Company”), and Sarah Dorscht an
individual residing at 9633 26th Avenue N.W, Seattle, WA 98117 the
(“Executive”).,
RECITALS
     WHEREAS, the Company desires to employ Executive, and Executive desires to
be employed by the Company, upon the terms and conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing, the mutual and dependent
promises hereinafter set forth, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, do hereby agree as follows:
ARTICLE 1
EMPLOYMENT AND TERM
     1.1 Employment/Duties. The Company hereby agrees to employ the Executive
and the Executive hereby accepts employment as a Sr. Vice President of
International Services of the Company under the terms and conditions set forth
in this Agreement. Executive shall report to the Chief Executive Officer of the
Company for the performance of her duties. Executive shall follow the
reasonable, nondiscriminatory directives of the Board of Directors of the
Company, and the policies and procedures adopted in connection therewith from
time-to-time. Executive shall have responsibility for such duties as are
customarily associated with the position of a vice president of the Company and
such other duties and responsibilities, as may be assigned by the Chief
Executive Officer of the Company. During the Term (as defined in Section 1.3
hereof), Executive shall devote substantially all of her working time, attention
and skill to the business affairs of the Company. Executive’s office will be in
the Company’s Seattle, Washington location or such other office of the Company
or an affiliate thereof as is mutually acceptable to the Executive and the
Company.
     1.2 Effective Date. The Effective Date of this Agreement shall commence on
the date hereof (the “Effective Date”).
     1.3 Term. This Agreement shall commence on the Effective Date and shall
continue until December 1, 2007, unless (a) extended pursuant to the terms
hereof of (b) earlier terminated as provided in Article 6. This Agreement may be
renewed for successive one (1) year terms, each upon the written election of the
Company delivered to Executive at least thirty (30) days prior to the scheduled
expiration of the then current Term. The initial term through December 1, 2007
and any renewal terms are collectively referred to as the “Term.”

1



--------------------------------------------------------------------------------



 



ARTICLE 2
COMPENSATION
     2.1 Base Salary. For each twelve (12) month period during the Term of this
Agreement, the Executive shall be paid an annual base salary of no less than
$125,000.00 in a manner consistent (but not less often than monthly) with the
usual pay practices of the Company. Base Salary will be subject to a minimum
annual cost-of-living increase of five percent (5%) per annum, subject to the
approval of them company Chief Executive Office.
     2.2 Discretionary Bonus. The Executive shall be eligible to receive an
annual performance bonus at the discretion of the Chief Executive Officer of the
Company.
     2.3 Benefits. The Executive will, during the Term, be permitted to
participate in such pension, profit sharing, bonus (subject to the provisions of
Section 2.2), life insurance, hospitalization, major medical, and other employee
benefit plans of the Company that may be in effect from time to time, to the
extent Executive is eligible under the terms of those plans. The Company may
alter, modify, add to or delete its benefit plans as they apply to the Company’s
executive officers at such times and in such manner as the Company determines
appropriate, without recourse by Executive so long as such changes are applied
in a substantially uniform manner to the Company’s executive officers.
     2.4 Vacation. Executive shall be entitled to receive an annual vacation of
three (3) weeks in accordance with the Company’s policies applicable to its
executive officers, however, no more than fourteen (14) consecutive vacation
days may be taken without the consent of the Company. Vacation days during any
calendar year that are not used by the Executive during such calendar year may
be used in any subsequent calendar year; provided, however, that no more than
two (2) weeks’ paid vacation may be accrued or carried forward and any excess
accrued vacation time shall be paid to Executive in cash at the end of the
calendar year.
     2.5 Business Expenses. The Company shall reimburse the Executive, in
accordance with its practice from time-to-time, for all reasonable and necessary
expenses and other disbursements incurred by the Executive for or on behalf of
the Company in the performance of her duties hereunder. The Executive shall
provide such appropriate documentation of expenses and disbursements as may from
time to time be required by the Company.
     2.6 Insurance. In addition to any life insurance provided by the Company to
the Executive, the Company may, at its discretion and at any time after the
Effective Date, apply for and procure, as owner and for its own benefit,
insurance on the life of the Executive, in such amounts and in such form or
forms as the Company may choose. Unless otherwise agreed, the Executive shall
have no interest whatsoever in any such policy Or policies, but shall, at the
request of the Company, subject herself to such reasonable medical examinations,
supply such information and execute such documents as may be reasonably required
by the insurance company or companies to which it has applied for such
insurance. Upon termination of employment, Executive shall have the right to
take a full ownership and beneficial interest in such policies and assume
responsibility for all future payments thereunder, without compensation to the
Company for such benefit (except to the extent of any pre-paid premiums

2



--------------------------------------------------------------------------------



 



thereunder) and the Company shall promptly, and in good faith, but subject to
any restrictions imposed by any insurer, cooperate with Executive in such
transfer of such policy or policies.
ARTICLE 3
PROPRIETARY INFORMATION
     3.1 Confidential and Proprietary Information. Executive acknowledges that
she is in a relationship of confidence and trust with the Company and has and
will come into possession of information that has been created, discovered,
developed, acquired or otherwise become known to the Company or its affiliates
(including, without limitation, information that is created, discovered,
developed, acquired or made known by Executive in the course of Her employment
and information belonging to third parties) and in which the Company or its
affiliates has rights of indeterminable commercial value (all of the
aforementioned information is hereinafter collectively referred to as
“Proprietary Information”). By way of illustration, Proprietary Information
includes, but is not limited to, trade secrets, processes, formulas, data and
know-how, marketing plans, strategies, forecasts, customer lists, vendor lists,
proprietary pricing data, business plans, financial information, and information
collected from the customers of the Company or its affiliates. Executive
acknowledges that Proprietary Information is in part set forth in the Company’s
manuals, memoranda, specifications, accounting and sales records, and other
documents and records of the Company and its affiliates whether or not otherwise
identified as “Proprietary.” Proprietary Information shall exclude information
that has become part of the public domain, except (i) when and to the extent
that such public information, when applied to or combined with other
information, is non-public and proprietary to the Company or its affiliates, or
(ii) where such information became public through unauthorized disclosure by
Executive or another party under an obligation of confidentiality to the Company
or its affiliates. Proprietary Information shall also exclude information that
becomes available to Executive on a non-confidential basis from a non-Company
third party which has not been disclosed in breach of any confidentiality
agreement with the Company.
     3.2 Non-Disclosure. Executive acknowledges that all Proprietary Information
shall be the sole property of the Company, its affiliates and their successors
and assigns. During the Term and for so long as the information remains
Proprietary Information, Executive agrees to keep in confidence and trust all
Proprietary Information, and not to use, disclose, disseminate, publish, copy,
or otherwise make available, directly or indirectly, except in the ordinary
course of the performance of Executive’s duties under this Agreement, any
Proprietary Information except as expressly authorized in writing by the
Company; provided,  however, that Executive shall be relieved of Her obligation
of nondisclosure hereunder if Proprietary Information is required to be
disclosed by any applicable judgment, order or decree of any court or
governmental body or agency having jurisdiction or by any law, rule or
regulation, provided that in connection with any such disclosure, Executive
shall give the Company reasonable prior written notice of the disclosure of such
information pursuant to this exception and shall cooperate with the Company to
permit the Company to seek confidential treatment for such information from any
authority requiring delivery of such information; provided,  further,  however,
that if Company has not obtained such confidential treatment by the date
Executive is required by such distraint to disclose the Proprietary Information,
Executive shall be free to provide such disclosure and there shall be no
violation of or damages determined under this

3



--------------------------------------------------------------------------------



 



Agreement or otherwise for Executive’s disclosure action and compliance with or
pursuant to such authority.
     3.3 Return of Proprietary Information. Executive agrees that when she
ceases to be employed by the Company, whether such cessation of employment shall
be for any reason or for no reason, with or without cause, voluntary or
involuntary, or by termination, resignation, disability, retirement or
otherwise, Executive shall deliver to the Company all documents and data of any
nature owned by the Company pertaining to the Proprietary Information.
ARTICLE 4
COMPETITION
     4.1 Non-Solicitation and Noncompetition Covenants.
     (a) Executive covenants and agrees with the Company that during the Term of
this Agreement, she will not, without the prior written consent of Stonepath,
which may be withheld or given in its sole discretion, directly or indirectly,
or individually or collectively within the United States of America, lend any
advice or assistance, or engage in any activity or act in any manner, including
but not limited to, as an individual, owner, sole proprietor, founder,
associate, promoter, partner, joint venturer, shareholder (other than as a less
than five percent (5%) shareholder of a publicly traded corporation), officer,
director, trustee, manager, employer, employee, licensor, licensee, principal,
agent, salesman, broker, representative, consultant, advisor, investor or
otherwise for the purpose of establishing, operating, assisting or managing any
business or entity that is engaged in activities competitive with the Business
of the Company, as it is then being operated at the commencement of such
Noncompete Term.
     (b) Executive covenants and agrees with the Company that during the
“Non-Solicitation Term”, as hereinafter defined, she will not, without the prior
written consent of the Company, which may be withheld or given in its sole
discretion, act in any manner, including but not limited to, as an individual,
owner, sole proprietor, founder, associate, promoter, partner, joint venturer,
shareholder (other than as a less than five percent (5%) shareholder of a
publicly traded corporation), officer, director, trustee, manager, employer,
employee, licensor, licensee, principal, agent, salesman, broker,
representative, consultant, advisor, investor or otherwise, directly or
indirectly, to: (i) solicit, counsel or attempt to induce any person who is then
in the employ of the Company to leave the employ of the Company or employ or
attempt to employ any such person or persons who at any time during the
preceding twelve (12) months was in the employ of the Company; or (ii) solicit,
bid for, or perform services for, sell goods or products to, or otherwise do
business with any of the then current customers of the Company (defined as a
customer of the Company who has done business with the Company within one year).
     4.2 Non-Solicitation Term. The “Non-Solicitation Term” shall mean the
period commencing on the Effective Date and ending six (6) months after the
scheduled expiration of the Term of this Agreement of employment (including any
renewal term then in effect). This shall be meant to cover the Executive’s
voluntary resignation, termination as a result of a disability and termination
for cause. In the event, however, of Executive’s involuntary termination without
Cause, including termination due to Good Reason, the Non-Solicitation

4



--------------------------------------------------------------------------------



 



Term (and therefore the restrictions of Section 4.1) shall last for the period
during which the Company elects to pay Executive a severance or elects to
continue paying the Executive Her base salary. If Executive receives a lump sum
severance payment, the “Non-Solicitation Term” shall cover the salary
continuation period covered by such lump sum payment.
     4.3 Blue Pencil Rule. The Executive and the Company desire that the
provisions of this Article 4 be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. The parties agree that Executive is a key executive of the Company.
If a court of competent jurisdiction, however, determines that any restrictions
imposed on the Executive in this Article 4 are unreasonable or unenforceable
because of duration, geographic area or otherwise, the Executive and Company
agree and intend that the court shall enforce this Article 4 to the maximum
extent the court deems reasonable and that the court shall have the right to
strike or change any provisions of this Article 4 and substitute therefore
different provisions to effect the intent of this Article 4 to the maximum
extent possible.
ARTICLE 5
INDEMNIFICATION
     5.1 Indemnification of Executive. The Company agrees to indemnify Executive
against claims that are made, actions that arise or demands that are sought
against Executive, in connection with the lawful actions of Executive performed
within the scope of Her employment by the Company, unless the action for which
indemnification is sought arose out of an action or inaction, or series of the
same, by Executive, that in the discretion of the Company was not within the
authority or scope of Her employment, or that resulted from wanton misconduct or
willful negligence of the Executive. In addition, at its discretion, the Company
may pay expenses of defense which are subject to indemnification in advance of
the final disposition of a proceeding, provided that Executive agrees to repay
such amount if she is later found not entitled to be indemnified as authorized
by this section. As a condition to the Company’s obligation of indemnification
hereunder, Executive shall provide the Company With written notice of any claim
for which indemnification will be sought as promptly as practicable after
learning thereof, stating the identity of the claimant, the nature and basis of
the claim and the amount thereof, and copies of all notices and documents
received by Executive in connection with the claim. Thereafter, as a condition
of the Company’s obligation of indemnification, Executive shall cooperate in the
defense of the claim by the Company, and shall provide the Company with all
additional information and copies of documents received by Her , or otherwise in
Her possession, related to the claim. The Company will promptly assume the
defense of a claim against Executive, unless the claim is properly determined by
the Company not be indemnifiable under this Agreement. Executive may challenge
the Company’s determination as to the indemnifiable nature of the claim and
during the pendency of such challenge, the Company shall provide such defense at
its expense provided that Executive provides a written agreement, reasonably
satisfactory to the Company, obligating Executive to reimburse all costs and
expenses incurred by the Company in the event the Company’s determination as to
the unindemnifiable nature of the claim is upheld. Except as otherwise provided
herein, the Company will defend

5



--------------------------------------------------------------------------------



 



Executive at the Company’s sole cost and expense utilizing counsel of the
Company’s choice, reasonably acceptable to Executive. Executive may also
participate in the defense utilizing her own counsel at Executive’s sole
expense. In the event the Company does not assume the defense of Executive as
required herein, Executive may assume such defense by written notice to the
Company and the Company shall be obligated to advance Executive’s reasonable
costs and expenses of counsel reasonably acceptable to the Company, and the
action (including experts), subject to Executive’s contingent obligation to
repay such expenses if the claim is not indemnifiable. Executive will not
independently consent to the settlement of any claim without the prior written
consent of the Company, which will not be unreasonably withheld. The Company
will not independently consent to the settlement of any claim without
Executive’s prior written consent which will not be unreasonably withheld.
ARTICLE 6
TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS
     6.1 Events of Termination by the Company.
     (a) Death or Disability. In the event Executive dies or becomes disabled
during the term of this Agreement, her employment hereunder shall automatically
terminate. In such case, the Company shall pay to Executive or Her estate,
personal representative or beneficiary, as the case may be, such amounts as may
be payable to Executive pursuant to Article 2 through the date of death or
determination of disability. For the purpose of this Agreement, the Executive
shall be deemed “disabled” if in the sole discretion of the Company, an illness
or disability prevents Executive from performing her employment duties at the
level required for the position, provided, however, that the foregoing
definition shall not include a disability for which the Company is required to
provide reasonable accommodation pursuant to the Americans with Disabilities Act
or other similar statute or regulation.
     (b) By the Company for Cause. The Company may terminate Executive’s
employment hereunder for “Cause” at any time upon no less than five (5) days
prior written notice to Executive, setting forth in reasonable and specific
detail the nature of such cause. The following shall constitute “Cause” for
termination:
     (i) Executive’s falsification of the accounts of the Company, embezzlement
of funds of the Company or other similar material dishonesty with respect to the
Company or any of its subsidiaries;
     (ii) Conduct engaged in or action taken or omitted to be taken by Executive
which is in material breach of this Agreement;
     (iii) Conviction of, or plea of nolo contendere to, a felony or other crime
involving moral turpitude (it being understood for example that violation of a
motor vehicle code does not constitute such a crime);
     (iv) Conduct taken by Executive that is outside the scope of employment or
otherwise unauthorized by the Company; or

6



--------------------------------------------------------------------------------



 



     (v) An act, or series of acts, involving wanton misconduct or willful
negligence by the Executive.
     Upon termination of Executive’s employment hereunder for Cause, the Company
shall have no further obligation or liability to Executive other than the
payment of (i) base salary earned but unpaid at the date of termination,
(ii) any unpaid accrued benefits of the Executive, (iii) reimbursement for any
expenses for which the Executive shall not have been reimbursed as provided in
Section 2.6, and (iv) any unpaid bonus, including, without limitation, any bonus
provided under Section 2.2 hereof, earned by the Executive prior to the date of
such termination.
     (c) By Executive For Good Reason. Executive may terminate Her employment by
the Company for “Good Reason” at any time upon notice to the Company setting
forth in reasonable detail the nature of such good reason. “Good Reason” for
Executive to terminate her employment shall mean any act or omission by the
Company and not consented to by the Executive in a writing signed by Executive
which constitutes a material breach of any term or provision of this Agreement
which breach continues for more than fifteen (15) days after written notice of
such breach to Company.
     (d) In the event of (i) the termination or cessation by the Company of
Executive’s employment with the Company other than as a result of a disability
or for “Cause” as defined above, or (ii) the termination of the Executive’s
employment with the Company by Executive for “Good Reason” as defined above,
Executive shall be entitled to receive from the Company continuation of payment
of all salary and continuation of all benefits which Executive would have been
entitled to receive had Her employment not terminated, at the same times as such
payments would otherwise have been made pursuant to Article 2 hereof, for a
period of one (1) year after such termination of employment.
     6.2 Voluntary Termination by Executive. If Executive voluntarily resigns or
terminates Her employment for other than Good Reason, the Company shall have no
further obligation or liability to Executive other than the payment of (i) base
salary earned but unpaid at the date of termination, (ii) any unpaid accrued
benefits of the Executive, (iii) reimbursement for any expenses for which the
Executive shall not have been reimbursed as provided in Section 2.6, and
(iv) any unpaid bonus, including, without limitation, any bonus provided under
Section 2.2 hereof, but only to the extent it was declared as owing and earned
by the Executive prior to the date of such termination.
     6.3 Survival. Notwithstanding termination of this Agreement for whatever
reason, the obligations of Executive under Article 3 and Article 4 shall survive
termination.

7



--------------------------------------------------------------------------------



 



ARTICLE 7
CONCLUDING PROVISIONS
     7.1 Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to the matters contained herein and supersedes all
prior and contemporaneously made written or oral agreements between the Parties
relating to the subject matter hereof. There are no oral understandings, terms,
or conditions, and no party has relied upon any representation, express or
implied, not contained in this Agreement.
     7.2 Amendments. This Agreement may not be amended in any respect
whatsoever, nor may any provision hereof be waived by any party, except by a
further agreement, in writing, fully executed by each of the parties.
     7.3 Successors. This Agreement shall be binding upon and inure to the
benefit of the parties and to their respective heirs, personal representatives,
successors and assigns, executors and/or administrators, provided that
(a) Executive may not assign her rights hereunder (except by will or the laws of
descent) without the prior written consent of the Company and (b) Company may
not assign its rights hereunder without the prior written consent of Executive
which will not be unreasonably withheld.
     7.4 Captions. The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.
     7.5 Notice. Any notice, demand, offer or other written instrument
(“Notice”) required or permitted to be given shall be in writing signed by the
party giving such Notice and shall be hand delivered or sent, postage prepaid,
by Certified or Registered Mail, Return Receipt Requested, to the parties at the
addresses as set forth in this Agreement. Any Notice to be given to the estate
of any deceased person shall be addressed to the personal representative of such
deceased person at his address as set forth in this Agreement. Any party shall
have the right to change the place to which such Notice shall be sent or
delivered by similar notice sent in like manner to all other parties hereto.
     7.6 Effective Date of Notice. The effective date of any offer, demand,
notice or instrument shall be the date of actual (as opposed to presumptive)
delivery to the addressee.
     7.7 Counterparts. This Agreement may be executed in one or more copies,
each of which shall be deemed an original. This Agreement may be executed by
facsimile signature and each party may fully rely upon facsimile execution; this
agreement shall be fully enforceable against a party which has executed the
agreement by facsimile.
     7.8 Partial Invalidity. The invalidity of one or more of the phrases,
sentences, clauses, sections or Articles contained in this Agreement shall not
affect the validity of the remaining portions so long as the material purposes
of this Agreement can be determined and effectuated.
     7.9 Applicable Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Washington without regard
to principles of comity or conflicts of laws provisions of any jurisdiction.
     7.10 Resolution of Disputes.

8



--------------------------------------------------------------------------------



 



     7.13 Initialing. Each page which contains handwritten or typewritten
changes and each exhibit which is not attached to this Agreement shall be
initialed or signed by each party.
     7.14 No Conflicts. The parties represent and warrant that the terms of this
Agreement do not violate any existing agreements with other parties.
     7.15 Withholding. All payments made by Company to Executive hereunder shall
be subject to applicable withholding.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first set forth above.

                COMPANY:
 
            STONEPATH LOGISTICS INTERNATIONAL SERVICES, INC.
 
         
 
  By /s/ Jason Totah
 
       
 
    Its:  CEO  
 
            EXECUTIVE:
 
              /s/ Sarah B. Dorscht
 
              Sarah Dorscht

11